DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 8 and 10 – 20 are pending.  Claims 1, 10, and 16 were amended.  
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 October 2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Eric Schlevensky on 25 February 2020.

The application has been amended as follows: 

1. An input module for monitoring a sensor, the input module comprising:
a terminal configured to couple to a sensor for receiving a signal from the sensor;
first and second detection circuits coupled to the terminal, the first and second detection circuits differing from one another, the first and second detection circuits being configured to receive, in tandem, the signal from the sensor at the terminal, and to produce, in tandem, first and second outputs, respectively, according to the signal,
wherein the first detection circuit is configured to:
(a)    produce the first output having a first state upon the signal exceeding a voltage threshold; and
(b)    produce the first output having a second state upon the signal failing to exceed the voltage threshold,
wherein the second detection circuit is configured to:
(a)    produce the second output having a first state upon the signal exceeding either a second voltage threshold or a current threshold; and
(b)    produce the second output having a second state upon the signal failing to exceed either the second voltage threshold or the current threshold,
wherein first and second processors in communication with one another are configured to receive the first and second outputs, respectively,

wherein the communication from the second processor includes the second output from the second detection circuit, and
wherein the first and second processors control test signals for testing the first and second detection circuits.

7.  The input module of claim 1, as discussed above, wherein the second detection circuit comprises a Zener diode configured in a reverse biased direction, which conducts current when the voltage across the Zener diode exceeds the second voltage threshold.

10.  An industrial automation system comprising: 
a sensor for providing a signal indicating a state or condition;
first and second processors in communication with one another; and at least one input module in communication with the sensor and the first and second processors, the input module comprising:
a terminal coupled to the sensor for receiving the signal from the sensor; first and second detection circuits coupled to the terminal, the first and second detection circuits differing from one another, the first and second detection circuits being configured to receive, in tandem, the signal from the sensor at the terminal, and to produce, in 
wherein the first detection circuit is configured to:
(a)    produce the first output having a first state upon the signal exceeding a voltage threshold; and
(b)    produce the first output having a second state upon the signal failing to exceed the voltage threshold, and
wherein the second detection circuit is configured to:
 (a)    produce the second output having a first state upon the signal exceeding either a second voltage threshold or a current threshold; and
(b)    produce the second output having a second state upon the signal failing to exceed either the second voltage threshold or the current threshold,
wherein the first processor determines the state or condition of the sensor based on the first output from the first detection circuit and communication from the second processor,
wherein the communication from the second processor includes the second output from the second detection circuit, and
wherein the first and second processors control test signals for testing the first and second detection circuits.

Reasons for Allowance
Claims 1 – 8 and 10 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 10, the closest prior art of record, Dute and Yousuf, either singularly or in combination, fail to anticipate or render obvious the input module comprising 

wherein the first detection circuit is configured to:
(a)    produce the first output having a first state upon the signal exceeding a voltage threshold; and
(b)    produce the first output having a second state upon the signal failing to exceed the voltage threshold, and
wherein the second detection circuit is configured to:
 (a)    produce the second output having a first state upon the signal exceeding either a second voltage threshold or a current threshold; and
(b)    produce the second output having a second state upon the signal failing to exceed either the second voltage threshold or the current threshold,
wherein the first processor determines the state or condition of the sensor based on the first output from the first detection circuit and communication from the second processor, and
wherein the communication from the second processor includes the second output from the second detection circuit,

in combination with all other limitations of the claim as claimed and defined by the applicant.

Regarding claims 2 – 8 and 11 – 20 the closest prior art of record, Dute and Yousuf and Meagher and Sichner and Borger either singularly or in combination, fail to anticipate or render obvious the input module of claim 1 and the industrial automation system of claim 10, as discussed above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408) 918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Brent A. Fairbanks/Examiner, Art Unit 2862